DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 4-5, 7-9, 11-12, 15-17, and 19-20 are pending.
Claims 5 and 11-12 are withdrawn from further consideration as being directed to non-elected inventions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 7-9, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0130021 to Lundgard et al. cited in previous Office action (herein Lundgard) in view of U.S. Pre-grant Publication 2007/0036982 to Perez et al., cited in Information Disclosure 2K Waterborne Epoxy Systems: Technology Overview and New Developments by Rufo et al. cited in previous Office action (herein Rufo), and U.S. Pre-grant Publication 2009/0136737 to Ring et al. (herein Ring).
Regarding claim 4, Lundgard teaches a coating composition that comprises an aqueous dispersion corresponding to the waterborne polyolefin dispersion recited in the instant claims comprising a base polymer analogous to the base polymer (i) recited in instant claim 4, a polymeric performance improving agent analogous to polymeric performance improving agent (v) recited in instant claim 4, a polymeric stabilizing agent, and a polymeric coupling agent analogous to the polymeric coupling agent (ii) recited in instant claim 4 (paragraph 0014).  Lundgard teaches that the composition is cured at a temperature in the range of 10°C to 375°C and for a time of less than 60 minutes (paragraph 0093).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Lundgard also teaches that the dispersion contains a neutralizing agent and water, analogous to the neutralizing agent (iii) and water (iv) recited in the instant claims (paragraph 0062).  Lundgard teaches that the aqueous dispersion is present in the coating composition at 55 to 80 wt% (paragraph 0061).  Lundgard teaches that the composition can be applied to a metal substrate or a metal substrate that has been pre-coated with epoxy (paragraph 0091) and that the composition can be applied via powder coating and the powder coated layer can have a thickness from 0.1 μm to 1 mm (paragraph 0092).  Lundgard also teaches that the coating composition can comprise a crosslinker (paragraph 0070) which can be an epoxy resin (paragraph 0074) that is water dispersed (paragraph 0075).  Lundgard teaches that this crosslinker can be added during or after the dispersion formulation process (paragraph 0087).  Lundgard teaches that the epoxy resin has two or more epoxy groups such as polyglycidyl ethers obtained from epichlorohydrin and bisphenol A (paragraph 0080).  Examiner notes that a bisphenol A polyglycidyl ether having two epoxy groups would 
Lundgard is silent as to the epoxy layer being a fusion bonded epoxy layer, the water dispersed epoxy resin being a greater than type 1 solid resin, the particle size of the powder coating, and the method by which the powder coating is formed.
Regarding the epoxy layer, Perez teaches a coated article that comprises a metal substrate, a layer of epoxy, and an overcoating layer comprising a combination of polyolefin and epoxy resins (abstract).  Perez teaches that the epoxy layer can be a fusion bonded epoxy layer (paragraph 0005) that has a thickness of from 0.15 mm to 0.4 mm (paragraph 0044).  Perez also teaches that the overcoating layer can be applied as a powder (paragraph 0023).  Examiner notes that while the overcoating layer comprising a combination of polyolefin and epoxy resins of Perez is not identical to the powder coating composition of either Lundgard or the instant invention, it can still be considered analogous art in that all three are used to protect metal substrates and can be coated over an epoxy primer coating.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy layer of Lundgard to be the fusion bonded epoxy layer with the thickness taught by Perez because the epoxy layer strongly bonds to the metal substrate and the coating composition strongly bonds to the epoxy layer so that no adhesive is needed (paragraph 0045).
Regarding the water dispersed epoxy resin, Rufo teaches that Type II epoxy systems are based on solid epoxy resin dispersions (page 2, top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water-dispersed epoxy resin of Lundgard to be the Type II resin taught by Rufo because Type II systems offer improved impact resistance and longer pot life (page 4, top) as opposed to the lower flexibility and low impact resistance of Type I systems (page 3, top).
Regarding the powder coating particle size, Ring teaches a powder coating material that is put through a grinding-classification or agglomeration process (abstract) that can be produced via an aqueous dispersion (paragraphs 0045-0047).  Ring teaches that the powders of the coating material have a d(s,90) of from 7 µm to 90 µm (paragraph 0011) meaning that 90% of the particles have a particle size within that range.  This range overlaps the claimed range of particle size.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Ring also teaches that the particle size distribution obtained is narrow (paragraph 0057) in which [d(s,90)/d(s,10)]2÷[d(s,90)-7]≤2.7 (paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particles of Lundgard to have the size distribution taught by Ring because it improves handling and application properties (paragraph 0016).
Regarding claim 7, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
As discussed above, Lundgard teaches that the coating composition can comprise a crosslinker (paragraph 0070) which can be an epoxy resin (paragraph 0074) that is water dispersed (paragraph 0075).  Lundgard teaches that the coating composition contains a stabilizing agent to promote aqueous dispersion (paragraph 0034).  Lundgard teaches that the stabilizing agent can be a polymeric stabilizing agent such as ethylene-acrylic acid or ethylene-methacrylic acid copolymers like PRIMACOR 5980i (paragraph 0037).  Lundgard also teaches that the stabilizing agent can include surfactants including anionic surfactants (paragraph 0039).  Examiner notes that the instant specification lists an anionic surfactant as the stabilizing agent used in the epoxy dispersion of the instant inventive examples (instant specification, page 28, lines 5-6).  While Lundgard doesn’t teach that the stabilizing agent is present as part of an epoxy resin dispersion, it would be present in an aqueous dispersion (the total coating dispersion) with an epoxy resin, and would therefore serve the same purpose.
Regarding claim 8, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Other than Rufo’s general teaching that Type II epoxy systems improve impact resistance, Lundgard, Perez, and Rufo are silent as to the impact resistance and damage tolerance of the coating system.
However, Lundgard as modified by Perez and Rufo as discussed above has the same layer structure and composition as the instant invention and is cured at conditions similar to that of the instant invention.  Examiner notes that Lundgard lists many specific polymers that are the same as those used in the inventive examples of the instant application, notably DMDA 8940NT and PP 6D43 for the base polymer (paragraph 0022), Licocene PE MA for the polymeric coupling agent (paragraph 0054), Amplify GR-204 as the polymeric performance improving agent (paragraph 0032), and N,N-dimethylethanolamine as the neutralizing agent (paragraph 0062).  Therefore, it would be obvious to one of ordinary skill in the art that the coating system of the instant invention and the coating system of Lundgard as modified by Perez would have the same properties.
Regarding claim 9, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
As discussed above, Lundgard teaches that the powder coated layer can have a thickness from 0.1 μm to 1 mm (paragraph 0092) and Perez teaches that the epoxy layer has a thickness of from 0.15 mm to 0.4 mm (paragraph 0044).  The sum of these ranges yields a total coating thickness of 150.1 μm to 1,400 μm.  These ranges overlap the ranges recited in instant claim 9.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 17
Lundgard teaches that the coating can be applied to objects with cylindrical shapes such as cans (paragraph 0091) and that these can be made from aluminum or steel (paragraph 0091).
Examiner notes that instant claim 17 is directed to a coating system, and applying the coating system to a particular substrate does not impart any further limitations on the coating system itself.  Therefore, a coating system which otherwise meets all the requirements of the coating system of the instant claims need only be capable of being applied to at least a portion of a pipe.  Since the coating system of Lundgard is capable of being coated onto cylindrical objects made out of aluminum or steel, one of ordinary skill in the art would reasonably consider that it is capable of being applied to a pipe.
Regarding claim 20, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Lundgard is silent as to the particle size distribution of the powder coating.
As discussed above, Ring teaches that the particle size distribution obtained is narrow (paragraph 0057) in which [d(s,90)/d(s,10)]2÷[d(s,90)-7]≤2.7 (paragraph 0058).  While Ring does not specifically teach the particle size distribution span recited in instant claim 20, one of ordinary skill in the art would recognize that the particle size distribution taught by Ring would result in a particle size distribution that, at a minimum, overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0130021 to Lundgard et al. cited in previous Office action (herein Lundgard) in view of U.S. Pre-grant Publication 2007/0036982 to Perez et al., cited in Information Disclosure Statement filed December 5, 2016 (herein Perez), 2K Waterborne Epoxy Systems: Technology Overview and New Developments.
Regarding claim 15, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Lundgard teaches that the base polymer can comprise a polyolefin such as homopolymers of propylene (paragraph 0020).  Lundgard also teaches that the polyolefin may be functionalized (paragraph 0021).  Examiner notes that Lundgard teaches the functionalization as optional (“may be functionalized”); therefore, one of ordinary skill in the art would recognize that the aforementioned homopolymer of propylene can be non-functionalized.  Furthermore, Lundgard teaches that PP 6D43 is a suitable polypropylene (paragraph 0022) which, Examiner notes, is disclosed in the instant specification as a non-functionalized propylene polymer (Instant specification, page 12, line 2).
As mentioned above in the discussion of instant claim 6, Lundgard also teaches that an epoxy resin can be present in the dispersion.
Lundgard, Perez, and Rufo are silent as to there being a maleated polypropylene as a polymeric performance improving agent.
Hanna teaches a maleated polypropylene (abstract) that can be used as an additive in water-based or powder coating systems (Col 9, lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispersion of Lundgard to include the maleated polypropylene of Hanna because it would provide benefits such as “better scratch resistance, rub resistance, slip, pigment dispersibility, better compatibility between polar and non-polar components (e.g. in resins, pigments, wax, and fillers and the like), adhesion improvement onto a variety of substrates and hydrophobic weather resistance, and similar applications” (Col 9, lines 7-12).
Examiner notes that if the maleated polypropylene of Hanna were added to the dispersion to provide the above-mentioned benefits, one of ordinary skill in the art could reasonably consider it to be a polymeric agent that improves the performance of the dispersion.
Regarding claim 16, Lundgard, Perez, Rufo, Ring, and Hanna teach all the limitations of claim 15 as discussed above.
Lundgard teaches that the dispersion can contain UNICID 350 (paragraph 0041) which is an ethylene homopolymer functionalized with a carboxylic acid group.  Examiner notes that although Lundgard does not list UNICID 350 as a polymeric coupling agent, the instant specification discloses that it can be considered as such (Table 1, Examples 4 and 5).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0130021 to Lundgard et al. cited in previous Office action (herein Lundgard) in view of U.S. Pre-grant Publication 2007/0036982 to Perez et al., cited in Information Disclosure Statement filed December 5, 2016 (herein Perez), 2K Waterborne Epoxy Systems: Technology Overview and New Developments by Rufo et al. cited in previous Office action (herein Rufo), and U.S. Pre-grant Publication 2009/0136737 to Ring et al. (herein Ring) as applied to claim 4 above and in further view of U.S. Patent 7,183,359 to Hanna et al. cited in previous Office action (herein Hanna) and evidence by U.S. Pre-grant Publication 2005/0271888 to Moncla et al. cited in previous Office action (herein Moncla) and U.S. Pre-grant Publication 2013/0225752 to Tse et al. cited in previous Office action (herein Tse).
Regarding claim 19, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Lundgard teaches that the base polymer can comprise a polyolefin such as homopolymers and copolymers of ethylene and propylene (paragraph 0020).  Lundgard also teaches that the polyolefin may be functionalized (paragraph 0021).  Examiner notes that Lundgard teaches the functionalization as optional (“may be functionalized”); therefore, one of ordinary skill in the art would recognize that the aforementioned homopolymer of propylene can be non-functionalized.  Furthermore, Lundgard teaches that PP 6D43 is a suitable polypropylene (paragraph 0022) which, Examiner notes, is disclosed in the instant specification as a non-functionalized propylene polymer (Instant specification, page 12, line 2). 
Lundgard, Perez, Rufo, and Ring are silent as to there being a maleated polypropylene as a polymeric performance improving agent.
Hanna teaches a maleated polypropylene (abstract) that can be used as an additive in water-based or powder coating systems (Col 9, lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispersion of Lundgard to include the maleated polypropylene of Hanna because it would provide benefits such as “better scratch resistance, rub resistance, slip, pigment dispersibility, better compatibility between polar and non-polar components (e.g. in resins, pigments, wax, and fillers and the like), adhesion improvement onto a variety of substrates and hydrophobic weather resistance, and similar applications” (Col 9, lines 7-12).
Examiner notes that if the maleated polypropylene of Hanna were added to the dispersion to provide the above-mentioned benefits, one of ordinary skill in the art could reasonably consider it to be a polymeric agent that improves the performance of the dispersion.
Response to Amendment
In view of Applicant’s amendments filed 30 November 2020, previous rejections under 35 U.S.C. 103 are hereby withdrawn.  New grounds of rejection are set forth above.
Applicant’s arguments filed 30 November 2020 regarding Blatter (Remarks, pages 8-10) have been fully considered and are persuasive.  Blatter does not teach producing the particle size in an aqueous dispersion.
Applicant’s arguments filed 30 November 2020 regarding Lundgard and Perez have been fully considered by they are not persuasive.
Applicant argues that Lundgard does not teach powder coatings because Lundgard teaches a number of different application methods (Remarks, page 11).  Lundgard explicitly teaches that the coating composition can be applied via powder coating (paragraph 0092).  The fact that Lundgard also teaches other application methods is immaterial if a powder coating is explicitly taught.
Applicant argues that Perez does not teach a powder coating because Perez teaches an embodiment wherein the overcoating can be applied as a molten sheet (Remarks, pages 11-12).  Perez was relied upon to teach the claimed powder coating.  Perez was used as a secondary reference to teach the claimed fusion bonded epoxy layer.  The powder coating in Perez was referred to only to demonstrate that Perez is analogous art to Lundgard and the instant invention.  
Applicant argues that Lundgard and Perez do not teach the claimed process steps (Remarks, pages 11-12).  As discussed above, claim 4 is directed to a coating composition and not a method of manufacturing such a coating.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783